The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims 
By amendment of September 15, 2021, the Applicant argued the distinguishable features of the instant invention. Therefore, claims 1-15 are currently active in the application and in condition for allowance.

Drawings
Figure 1-2 were objected by the previous action. This objection is withdrawn in view of amendment of September 15, 2021.


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 8: “A head-mounted display (HMD), comprising: a chamber, disposed with a lens and a display, wherein the lens has a first surface and a second surface, the first surface faces the display, the second surface is coated with a reflective layer and faces a target eye of a wearer, and the reflective layer has at least one specific location; a light emitter, located outside of the chamber and emitting a first light to each specific location on the reflective layer, wherein for an i-th specific location of the at least one specific location, the first light is scattered as a plurality of second lights by the i-th specific location, the second lights are scattered as a plurality of third lights by the target eye, and the third lights are scattered as a plurality of fourth lights by a plurality of reference locations on the reflective layer; a camera, located outside of the chamber and capturing the fourth lights as an image corresponding to the i-th specific location; and a processor, coupled with the light emitter and the camera and estimating an eye pose of the target eye based on the image corresponding to each specific location.”,  as illustrated at least in Figure 2 and described in paragraphs [0016-0035] if the instant published application US Patent Publication 2021/0048675 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692